11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


State of Texas,                                             * From the 35th District
                                                              Court of Brown County,
                                                              Trial Court No. CR17-488.

Vs. No. 11-07-00030-CR                                      * February 14, 2013

Harvill Blackshere,                                         * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

                                         ON REMAND

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against the State of Texas.